Citation Nr: 0214004	
Decision Date: 10/09/02    Archive Date: 10/17/02	

DOCKET NO.  02-00 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE


Whether the indefinite interruption of vocational 
rehabilitation benefits under the provisions of Chapter 31, 
Title 38, United States Code, effective January 28, 2001 was 
proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1977 to 
August 1979 and from December 1980 to August 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) St. Louis, Missouri, Regional Office 
(RO) in January 2001, placing the veteran in "interrupt 
status" under the provisions of Chapter 31.

The veteran was furnished a statement of the case in April 
2002 addressing the issue of entitlement to an increased 
evaluation for her service-connected hypertension, currently 
rated 10 percent disabling.  However, in a statement dated in 
June 2002, the veteran withdrew her appeal as to this issue.  
See 38 C.F.R. § 20.204 (2001).  Consequently, the Board has 
no jurisdiction over this matter.


FINDING OF FACT

Documentation of record shows that the veteran's conduct or 
cooperation in the course of her vocational rehabilitation 
program became unsatisfactory and resulted in the veteran's 
rehabilitation services being interrupted by VA.





CONCLUSION OF LAW

The interruption of vocational rehabilitation benefits under 
the provisions of Chapter 31, Title 38, United States Code, 
effective January 28, 2001, was proper.  38 U.S.C.A. §§ 3111, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 21.197, 21.362, 21.364 (2001); 66 Fed. Reg. 45,620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a))


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

First, VA has a duty to notify the veteran and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the January 2001 VA determination letter of 
the reasons and bases for denial of her claim, as well as in 
the statement of the case issued to her in June 2001.  VA has 
no outstanding duty to inform the veteran that any additional 
evidence or information is needed.  The Board concludes that 
the discussions in the determination letter as well as the 
June 2001 statement of the case, all sent to the veteran, 
informed her of the information and evidence needed to 
substantiate her claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claim.  She has not 
referenced any unobtained evidence that might aid her claim 
or that might be pertinent to the basis for the denial of the 
claim.  She has furthermore been provided the opportunity to 
present testimony in support of her claim at a personal 
hearing on appeal.  In this case, the Board finds that the VA 
has done everything reasonably possible to assist her.  There 
is sufficient evidence of record to decide her claim 
properly. Because no additional evidence has been identified 
by the veteran as being available but absent from the record, 
the Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Factual Background

VA received the veteran's application for vocational 
rehabilitation benefits in February 1998.  In April 1998, she 
underwent an evaluation by a VA vocational rehabilitation 
counseling psychologist (VRC).  The veteran had a lengthy 
work history surrounding medical services.  It was further 
noted that she desired to become a registered nurse.  Based 
on her lengthy vocational history, it was concluded that she 
was a feasible candidate for a program as a registered nurse.  

It was determined in May 1998 that the veteran would attend 
for approximately 15 months at Sanford Brown College and 
complete sufficient academic underpinning so that she could 
sit for the registry examination.  The VA agreed to provide 
tuition, books, fees and subsistence for her attendance at 
Sanford Brown.  The veteran agreed to be a full-time student, 
maintain satisfactory grades and to conduct information 
interviews each semester.  It was further agreed that Sanford 
Brown would provide sufficient intervention and placement 
activities and that the veteran would fully cooperate with 
this institution to insure immediate placement upon 
graduation.  The veteran's Individualized Written 
Rehabilitation Plan (IWRP) was 

signed and an anticipated completion date of June 1999 for 
obtaining an Associate degree in Nursing was established.

In May 1999, a VA counseling psychologist recorded that the 
veteran had failed several courses at Sanford Brown.  It was 
mutually agreed that, in an effort to make her more 
marketable, she would attend an I. V. therapy course to 
become certified.  The veteran's goal was revised to obtain 
employment as a LPN I.V. therapist.  She agreed to attend all 
class sessions and to take the certifying examination and to 
furthermore cooperate with placement activities. 

The veteran successfully completed the LPN I.V. therapy 
certification program.  She was thereafter provided job 
placement services in accordance with her rehabilitation 
plan.  The duration of services was established from June 
1999 to December 1999. 

A job placement specialist with the England and Company 
Rehabilitation Services, Inc. (England) commenced active 
placement efforts in September 1999.  An October 1999 status 
report from this organization reported that the veteran had 
interviews scheduled during the latter part of October 1999 
and that it was hoped that she would be placed soon.  A 
subsequent status report in December 1999 stated that the 
placement staff had been very successful in scheduling the 
veteran with employment interviews but that the veteran had 
missed some interview appointments.  It was further noted 
that when keeping appointments, the veteran had sometimes 
interviewed poorly and had requested that England's job 
placement efforts be put on hold until sometime in early 
2000.  The veteran had indicated that she "is simply not in 
the mood to continue with her job search at this date."  
Further information provided by England shows that the 
veteran had interviews with 11 different prospective 
employers, one employer twice and one three times and either 
expressed no interest in the job, canceled her interviews 
and/or refused or missed eight of these appointments.  With 
respect to the remaining three interviews the veteran was 
either not agreeable with the salary offered, was not 
acceptable to the employer, or under current consideration.  
(Nursing placement with VA).

A VA special report of training records the veteran's 
unsuccessful efforts to obtain placement through England 
between July and November 1999.  In September 1999, when 
talking to her job placement specialist, it was reported that 
efforts had been going rather slow and that the veteran "was 
the one holding things up by not cooperating".  In November 
1999, it was noted that the veteran had gone on several 
interviews but had not been hired.  An entry in early January 
2000 records the belief of the veteran's VRC that the veteran 
"still sounds like she is on drugs and alcohol when I talk to 
her."  It was further noted that the veteran had taken a 
brief hiatus from her job search but was now back on. 

In January 2000, England reported that the veteran had been 
cooperating recently with job placement services and that her 
attitude was much improved.  The veteran was noted to have 
gone on six interviews since January 2000 and had expressed 
interest in these recent positions.

In March 2000, England referenced their previous report that 
the veteran's attitude had improved and stated that this 
improvement lasted only long enough for her to be offered a 
job but did not remain on the job.  After just three days on 
the job, the veteran was terminated.  The employer, the 
American Red Cross, furnished several reasons for the 
veteran's dismissal: tardiness to work, too slow to complete 
tasks, and poor attitude.  Her job placement specialist noted 
that the veteran has failed repeatedly in job interviews and 
has failed to keep a job once placed.  He further expressed 
uncertainty that she was employment-ready at that time. 

The veteran's VRC, in a special report of training, noted in 
March 2000 that she had spoken to the veteran about her 
inability to locate a suitable job and keep it.  She added 
that the veteran blamed everyone else and not herself for her 
work habits.  In April 2000, the VRC reported that the 
veteran had phoned.  The VRC related that she had been told 
that the veteran was to go to work at a nursing home.  The 
veteran responded that she refused to work in a nursing home.  
The VRC further noted that the veteran sounded "like she was 
either on drugs or alcohol again." 

In a March 2000 status report, the veteran's job placement 
specialist reported that they were able to place the veteran 
with an employer, a Children's Psychiatric Hospital, but that 
the veteran failed to make it to work, as her child care 
plans did not materialize.  This employer had offered her a 
new starting date in April 2000, but the veteran was unsure 
whether she would be able to start at that time.  It was also 
noted that the veteran's last conversation with the staff of 
England had raised concerns, as the veteran's speech was 
again slurred and that she was barely understandable.  It was 
noted that the veteran had sounded "intoxicated" or "on 
drugs" periodically in the past.  It was also noted that she 
denied alcohol use and did not believe that her medications 
caused such symptoms.  It was proposed that the veteran's 
file be closed if she fails to report for work at the 
Children's Psychiatric Hospital.

Job placement services were stopped by England in April 2000 
following her refusal of a job offer at the Children's 
Psychiatric Hospital.  She did not report to work in April 
2000.  Her lack of cooperation in job placement assistance 
was cited for the action.

The veteran contacted the VRC by telephone in September 2000, 
and reported that she wished to seek employment at this time.  
The VRC noted that a review of the veteran's file disclosed a 
long history of noncooperation with the employment contractor 
and that the veteran was currently on interrupted status.  It 
was observed that the veteran's speech was again slurred and 
that she sounded somewhat incoherent.  The VRC expressed his 
belief based on the veteran's condition when she contacted 
him, the veteran's job search history and reports from 
previous contacts that the possibility of substance abuse by 
the veteran was indicated.

The veteran presented in October 2000 to her VRC, and was 
noted at that time to appear coherent and without slurred 
speech and did not display any visible signs of substance 
abuse.  Her employment search history was discussed and she 
presented reasons for her past failed attempts at securing 
employment.  She was advised to prepared an employment plan 
that would account for the type of job she would accept, 
geographical and physical restrictions placed on her, and any 
other limitations that would concern her employment.  The 
veteran submitted her employment plan to her VRC in November 
2000 stating that she would like to return to school to 
obtain training as a medical assistant.

In January 2001 the veteran was provided readjustment 
counseling in relation to her request for additional 
education services.  In a related counseling report, it was 
noted that the veteran was 1/2 hour late for her appointment 
and was slurring her speech to the point where she could 
barely be understood.  The VRC informed the veteran that her 
history of slurred speech had been noted and that concerns 
related to it had been expressed in the past by a number of 
individuals to include placement people, another VRC, and a 
number of potential employers.  The VRC explained that she 
believed that the veteran was either under the influence of 
alcohol or perhaps drugs and that drug testing would be 
necessary prior to any discussions.  The veteran refused to 
undergo any drug testing.  She was told that additional 
services could not be rendered.  During the interview the 
veteran informed her VRC that she would begin working as a 
private duty nurse and IV therapist for Gentiva Health 
Services on January 16, 2001.

A letter to the veteran from her VRC in late January 2001 
noted that Gentiva Health Services had reported that the 
veteran was terminated on January 18, 2001, as she had 
refused to undergo a urine drug screen they had requested.  
The VRC observed that these tests were common in today's 
workplace and it was not uncommon for them to be required, 
especially for persons in her profession.  She was then 
formally notified that further services would be denied to 
her by VA vocational rehabilitation and education staff until 
she provided evidence of at least 90 day's sobriety and a 
negative drug screen.  She was further informed that, if she 
desired to seek treatment for what was suggested to be a 
substance abuse problem that her VRC would be happy to assist 
in making an arrangement for her.

In February 2001 the veteran contacted the VA vocational 
rehabilitation and counseling division and inquired as to 
what was being done to get her a job.  She was informed that 
it was believed that she had secured employment with Gentiva 
Health Services as a private duty nurse.  The veteran replied 
that someone had called Gentiva and told them she was on 
drugs and that she suspected that the informant was one of 
her VRC's.  It was recorded that Gentiva was contacted and 
that the human resources department informed VA that the 
veteran was asked to take a urine drug screen and that she 
refused and was terminated.  The VRC noted that the veteran 
"once again" sounded intoxicated on the phone.  She was very 
loud, demanding, and her speech was slurred.  The VRC noted 
that the veteran's job search history and reports from her 
job placement specialist at England, and her contacts with 
him indicate that the veteran had a substance abuse problem.  
He opined that she was not a viable candidate for placement 
until she got the problem under control.

In a February 2001 report of contact, it was noted that the 
veteran called VA to say that her confidentiality had been 
compromised.  Her VRC, in an interview in October 2000, had 
commented that she had lost a lot of weight and had advised 
her to stop taking crack and other drugs.  She replied to her 
VRC that she did not use drugs.  She did not think much of 
that conversation until she was denied a LPN job after her 
health care agency contacted her VRC.  It was her allegation 
that her boss at the health care agency called her to do a 
case but wanted her to do a random drug screen before going 
on the job.  She stated that at the time she had other things 
to do and was unable to cooperate with the request.  She was 
later informed that her employment was terminated because she 
had not complied with the request to take a drug screen.  The 
veteran expressed her belief that the VA VRC had communicated 
to her employer and was a factor in these events.

In a letter dated in November 2001, the veteran was informed 
by a VA vocational specialist that her program had been 
interrupted since April 2000 and that she could not remain in 
this status and retain her eligibility for vocational 
rehabilitation indefinitely.  She was asked to contact VA to 
discuss her plans for training.  Otherwise, she would be 
formally discontinued from her training program.

In April 2001 the veteran requested a hearing before the 
Board.  She reiterated this request in her July 2001 
substantive appeal to the Board.  This hearing was scheduled 
for March 2002.  In a later written statement the veteran 
indicated she was unable to travel to Washington, DC, and 
requested a travel board hearing be conducted at the RO.  In 
March 2002 the Board remanded the case to the RO to afford 
the veteran the requested hearing.

At a personal hearing on appeal in June 2002 before the 
undersigned member of the Board, the veteran was asked by her 
representative if she ever used drugs and responded in the 
negative.  Her husband also testified that the veteran did 
not use alcohol or drugs.  The veteran said that her VRC had 
accused her of using crack and offered her help if that were 
so but that she refused help as "I am not doing drugs nor 
alcohol, nor have I ever."  She further described the 
circumstances underlying her failure to submit to a urine 
test related to her employment with Gentiva.

Analysis

The three "basic requirements" for eligibility for Chapter 
31 vocational rehabilitation training are set out in 
38 C.F.R. § 21.1(b) (2001).  The first requirement is that of 
a basic entitlement to services under 38 C.F.R. § 21.40.  
38 C.F.R. § 21.1(b)(1).  The second requirement under 
38 C.F.R. § 21.1(b) is that the services necessary for 
training and rehabilitation must be identified by VA and the 
veteran.  38 C.F.R. § 21.1(b)(2).  The third requirement is 
that VA and the veteran must develop a written plan 
describing the program goals and the means to which these 
goals will be achieved.  38 C.F.R. § 21.1(b)(3).  In this 
case all three requirements were met.

A veteran seeking Chapter 31 vocational rehabilitation 
training will be assigned a specific case status.  38 C.F.R. 
§ 21.180(a) (2001).  

In this case, the veteran completed all of the above.  As 
such, her case apparently moved to "rehabilitation to the 
point of employability" status.  38 C.F.R. § 21.190 (2001) 
provides that this status serves to identify veterans who 
receive training and rehabilitation services to enable them 
to attain a vocational goal and also to assure that services 
specified in the veteran's IWRP are provided in a timely 
manner by VA.  Veterans will be placed in this status when 
the veteran has progressed through applicant status and 
evaluation and planning status (including extended evaluation 
status) and pending induction into the facility where the 
training will be provided; the veteran is receiving training 
rehabilitation services as prescribed in the IWRP; or the 
veteran is on authorized leave of absence.  In this case, the 
veteran received training and rehabilitation services as 
prescribed by the IWRP.

"Rehabilitation to the point of employability" status may be 
terminated if the veteran or the VA interrupts or 
discontinues the period of rehabilitation to the point of 
employability.  38 C.F.R. § 21.190(e)(2), (3) (2001).

A subheading of Part 21, subpart A, of 38 C.F.R. entitled 
"conduct and cooperation" includes two especially pertinent 
sections, 38 C.F.R. § 21.362 and 21.364: 

38 C.F.R. § 21.362 (2001) provides that:

(a) General.  The successful development and implementation 
of a program of rehabilitation services requires the full and 
effective participation of the veteran in the rehabilitation 
process. 

1.  The veteran is responsible for satisfactory conduct and 
cooperation in developing and implementing a program of 
rehabilitation services under Chapter 31; (2) the staff is 
responsible for ensuring satisfactory conduct and cooperation 
on the veteran's part; and (3) VA staff shall take required 
action for the veteran's conduct and cooperation unless 
satisfactory.

(b) VA responsibility.  VA shall make a reasonable effort to 
inform the veteran and assure his or her understanding of:  
(1) The services and assistance which may be provided under 
Chapter 31 to help the veteran maintain satisfactory 
cooperation and conduct and to cope with problems directly 
related to the rehabilitation process, especially counseling 
services; (2) other services which VR and C staff can assist 
the veteran in securing through non-VA programs; and (3) the 
specific responsibilities of the veteran in the process of 
developing and implementing a program of rehabilitation 
services, especially the specific responsibility for 
satisfactory conduct and cooperation.

(c) Veteran's responsibility.  A veteran requesting or being 
provided services under Chapter 31 must:  (1) Cooperate with 
VA staff in carrying out the initial evaluation and 
developing a rehabilitation plan; (2) arrange a schedule 
which allows him or her to devote the time needed to attain 
the goals of the rehabilitation plan; (3) seek the assistance 
of VA staff, as necessary, to resolve problems which affect 
attainment of the goals of the rehabilitation plan; (4) 
conform to procedures established by VA governing pursuit of 
a rehabilitation plan including:  (I) Enrollment and 
reenrollment in a course; (ii) changing the rate at which a 
course is pursued; (iii) requesting a leave of absence; (iv) 
requesting medical care and treatment; (v) securing supplies; 
and (vi) other applicable procedures.  (5) conform to the 
rules and regulations of the training or rehabilitation 
facility at which services are being provided.

It is apparent from the VRC's determination, and the 
statement of the case, that the VRC found that the veteran 
was unable to resolve problems which affected attainment of 
the goals of the rehabilitation plan with VA personnel, 
conform to procedures established by VA governing pursuit of 
a rehabilitation plan, and conform to the rules and 
regulations of the training or rehabilitation facility for 
which services are provided.  (3, 4, and 5, respectively, are 
the veteran's responsibilities above).

VA staff members are responsible for monitoring a veteran 
participating in the vocational rehabilitation program and 
are required to take action when satisfactory conduct and 
cooperation have not been maintained.  38 U.S.C.A. § 3111; 
38 C.F.R. §§ 21.362, 21.364.  Provisions concerning 
unsatisfactory conduct and cooperation are contained in 
38 C.F.R. § 21.364.

38 C.F.R. § 21.364 provides that:  

(a) General.  If VA determines that a veteran has failed to 
maintain satisfactory conduct or cooperation, VA may after 
determining that all reasonable counseling efforts have been 
made and are found not reasonably and likely to be effective, 
discontinue services and assistance to the veteran, unless 
the case manager determines that mitigating circumstances 
exist.  In any case in which said services and assistance 
have been discontinued, VA may reinstituted said services and 
assistance only if the counseling psychologist determines 
that:  (1) The unsatisfactory conduct or cooperation of such 
veteran will not be likely to recur; and (2) the 
rehabilitation program which the veteran proposes to pursue 
(whether the same or revised) is suitable to such veteran's 
abilities, aptitudes, and interests.  

(b) Unsatisfactory conduct or cooperation exists.  When the 
case manager determines that the veteran's conduct and/or 
cooperation are not in conformity with the provisions of 
§ 21.362(c), the case manager will: (1) Discuss the situation 
with the veteran; (2) arrange for services particularly 
counseling services, which may assist in resolving the 
problems which led to the veteran's unsatisfactory conduct or 
cooperation; (3) interrupt the program to allow for more 
intense efforts, if the unsatisfactory conduct and 
cooperation persists.  If a reasonable effort to remedy the 
situation is unsuccessful during the period in which the 
program is interrupted, the veteran's case will be 
discontinued and assigned to "discontinued" status unless 
mitigating circumstances are found.  When mitigating 
circumstances exist the case may be continued in 
"interrupted" status until VA staff determines the veteran 
may be reentered into the same or a different program because 
the veteran's conduct and cooperation will be satisfactory, 
or if a plan had been developed, to enable the veteran to 
reenter and try to maintain satisfactory conduct and 
cooperation.  Mitigating circumstances include:  (i) The 
effect of the veteran's service and nonservice-connected 
conditions; (ii) family or financial problems which have led 
the veteran to unsatisfactory conduct or cooperation; or 
(iii) other circumstances beyond the veteran's control.

If a veteran fails to comply with the "conduct and 
cooperation" provisions, the veteran may be moved from 
"rehabilitation to the point of employability" status to 
first, "interrupted" status or suspension of services, and 
then to "discontinued" status where services to the veteran 
may be terminated.  See 38 C.F.R. §§ 21.197, 21.198.  This 
process also applies to decisions to suspend services under 
§ 21.50(e) supra.  See 38 C.F.R. § 21.197(b)(1).  "The 
purpose of assignment to interrupted status is to assure that 
all appropriate actions have been taken to help the veteran 
continue in his or her program before discontinuing benefits 
and services."  38 C.F.R. § 21.197(c)(4).  Finally, whenever 
a veteran's status is changed, the veteran must be fully 
informed of that fact by a letter that states the reasons for 
the change in status.  (38 C.F.R. § 21.180(d)) and be 
provided prior notification of any adverse action.  
(38 C.F.R. § 21.40(d).

Beginning in October 1999, the veteran encountered difficulty 
with the Chapter 31 program and securing job placement in 
spite of rigorous efforts by a VA contract placement agency 
to aid her in this endeavor and the efforts of the VA case 
workers.  A number of her job interviews were either canceled 
or missed by the veteran and in those instances where she 
presented for interviews she failed to express interest in 
the job offered or her perspective employer was not 
interested in obtaining her services.  On one occasion in 
November 1999 it was noted that her conduct during the 
interview appeared evasive and that she spoke with slurred 
speech.  Her slurred speech was also noted on a number of 
occasions by her caseworkers and suggested to them that she 
may have a problem with substance abuse.  She was also noted 
by her job placement specialist to periodically sound either 
intoxicated or under the influence of drugs.

In response to the veteran's difficulty in acquiring job 
placement and evidence on a number of occasions of symptoms 
suggesting a substance abuse problem, her VRC in January 2001 
requested that she undergo drug testing prior to rendering 
further vocational rehabilitation services.  The veteran 
refused.  She later refused to take a urine drug screen in 
connection with her employment with Gentiva Health Services.  
At that point the veteran's VRC determined that the veteran's 
apparent substance abuse problem until resolved prevented her 
from being a viable candidate for employment and placed her 
case in interrupted status.

The record clearly shows sufficient evidence suggestive of a 
substance abuse problem, which the veteran declined to dispel 
by cooperating and undergoing requested drug testing.  In 
light of the veteran's history of slurred speech, difficulty 
in reporting for job interviews and frequent presentation of 
being intoxicated, drug testing was appropriate and her 
refusal to comply was reasonably construed by her VRC to be 
evidence of unsatisfactory conduct and cooperation on her 
part sufficient to place her on interrupted status pursuant 
to the provisions of 38 C.F.R. § 21.197.

The Board therefore concludes that the VRC acted properly in 
placing the veteran's case in interrupted status in order to 
resolve the question of whether she required help in 
overcoming a perceived problem with substance abuse.  The 
veteran's behavior called into question the feasibility of 
her program, a program that contemplated a vocational goal 
requiring an appropriate standard of behavior and conduct.  
The veteran refused to undergo drug testing and has 
repeatedly denied that she had a substance abuse problem.

The record shows that the veteran failed in her conduct and 
cooperation as she did not cooperate with the VRC in 
submitting to drug testing.  Therefore, the interruption of 
vocational rehabilitation benefits under the provisions of 
Chapter 31, Title 38, United States Code was proper.  
38 U.S.C.A. §§3111; 38 C.F.R. § 21.197, 21.362, 21.364.


ORDER

The indefinite interruption of vocational rehabilitation 
benefits under the provisions of Chapter 31, Title 38, United 
States Code, effective January 28, 2001, was proper.  The 
appeal is denied.

		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

